Order issued November 19, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas


                             NO. 01-11-00775-CV



         JUAN JULIO MORALES, KATHRYN ALYCE MURPHY,
                 AND VANDERLEI BERNARDI, Appellant
                                       V.

                     6800 SW FREEWAY, INC., Appellee



              On Appeal from the County Civil Court at Law No. 2
                             Harris County, Texas
                         Trial Court Case No. 976,947


               ORDER ON MOTION TO STAY APPEAL
            FOLLOWING NOTICE OF BANKRUPTCY FILING

      Appellant Vanderlei Bernardi notifies this Court of his August 17, 2012

bankruptcy filing. As a result of the filing, Bernardi is protected from further

proceedings pending resolution of his bankruptcy case. See 11 U.S.C.S. § 362(a)
(2009 & Supp. 2012) (automatic bankruptcy stay).

      Accordingly, the Court suspends this appeal and will take no further action in

the appeal other than to receive and hold with the other papers in the appeal any

documents tendered during the period of suspension. A document filed by a party

while the appeal is suspended will be deemed filed on the same day, but after, the

Court reinstates or severs the appeal and will not be considered ineffective because

it was filed while the appeal was suspended. TEX. R. APP. P. 8.2. The appeal will

show as an inactive case on the Court's docket. See TEX. R. APP. P. 8.3. The case

is subject to reinstatement on notice from the parties that the bankruptcy stay is no

longer in effect. See 11 U.S.C.S. § 362(c) (2009 & Supp. 2012).




                                      Jane Bland
                                      Justice
                                      Acting individually